Citation Nr: 9910049
Decision Date: 04/12/99	Archive Date: 06/24/99

DOCKET NO. 96-28 344               DATE APR 12, 1999

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals
of postoperative right knee arthroscopy with lateral release and
partial meniscectomy.

REPRESENTATION

Appellant represented by: The American Legion

FINDINGS OF FACT

1.   The veteran in this case served on active duty from August
1991 to November 1994.

2.   On February 4, 1999, prior to the promulgation of a decision
in the appeal, the Board received notification from the appellant,
through his authorized representative, that a withdrawal of this
appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the
appellant have been met. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
20.202, 20.204 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
falls to allege 'fie error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 20.202,
20.204(b)(1998). Withdrawal may be made by the appellant or by his
or her authorized representative, except that a representative may
not withdraw a Substantive Appeal filed by the appellant personally
without the express written consent of the appellant. 38 C.F.R.
20.204(c)(1998). The appellant has withdrawn this appeal and,
hence, there remain no allegations of errors of fact or law for
appellate consideration. Accordingly, the Board does not have
Jurisdiction to review the appeal and it is dismissed without
prejudice.

ORDER

The appeal is dismissed.

JOHN R. PAGANO 

Acting Member, Board of Veterans' Appeals

